Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 03/31/2020.
Priority
This application, Pub. No. US 2020/0400664 A1, filed 03/31/2020, claims foreign priority to TW 108121634, filed June 21, 2019. 
Status of Claims
Claims 1-14 are currently pending.  Claims 1-14 are subject to restriction/election requirement set forth below.  
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Group I, Claims 1-4, drawn to a nickel oxide chip, comprising a nickel oxide thin film formed on a substrate and having a light transmittance of more than 60% and a nanostructure, classified, for example, in G01N 33/553.
II.	Group II, Claims 5-9, drawn to a nickel oxide chip, comprising a nickel oxide thin film formed on a substrate, wherein the nickel oxide thin film is formed by the steps comprising forming a nickel thin film on the substrate and calcinating the nickel thin film at a temperature more than 500 oC for a predetermined time to form the nickel oxide thin film, classified, for example, in G01N 33/582.
III.	Group III, Claims 10-12, drawn to a method of preparing a nickel oxide chip, classified, for example, in G01N 33/551.
IV.	Group IV, Claim 13, drawn to a method of using a nickel oxide chip, comprising providing a nickel oxide chip having a substrate and a nickel oxide film disposed on the substrate and fixing a bacteria on the nickel oxide film, classified, for example, in G01N33/56911.
V.	Group V, Claim 14, drawn to a method of using a nickel oxide chip, comprising providing the nickel oxide chip of claim 1, wherein the bioprobe layer comprises an antibody modified by a His-tagged protein, classified, for example, in G01N 33/68.
Inventions of Groups I and II are directed to related products.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed are distinct because they have a materially different design: the invention of Group I is drawn to a nickel oxide chip, comprising a nickel oxide thin film formed on a substrate and having a light transmittance of more than 60% and a nanostructure; and the invention of Group II is drawn to a nickel oxide chip, comprising a nickel oxide thin film formed on a substrate, wherein the nickel oxide thin film is formed by the steps comprising forming a nickel thin film on the substrate and calcinating the nickel thin film at a temperature more than 500 oC for a predetermined time to form the nickel oxide thin film.  Although, according to the instant disclosure, a nickel oxide thin film formed on a substrate at an annealing temperature of 500 oC has a light transmittance of more than 60%, the nanostructure is formed at an annealing temperature of at least 
800 oC:  

    PNG
    media_image1.png
    673
    1076
    media_image1.png
    Greyscale

Emphasis added.


Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions of each of Group I and II and Group III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another materially different product or (2) that the product as claimed can be made by another materially different process (MPEP § 806.05(f)).  In the instant case, the process as claimed can be used to make another materially different product, such as either a nickel oxide chip, comprising a nickel oxide thin film formed on a substrate and having a light transmittance of more than 60% and a nanostructure, or a nickel oxide chip, comprising a nickel oxide thin film formed on a substrate not having at least one of a light transmittance of more than 60% or a nanostructure.
Inventions of each of Group I and II and Group IV are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, invention of Group IV is drawn to a method of using a nickel oxide chip, which does not require a bioprobe layer comprising a plurality of bioprobes modified by histidine (His) or a His-tagged protein of a nickel oxide chip of Groups I and II. 
Inventions of each of Group I and II and Group V are related as product and process of using the product.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  Here, a method of Group V can be practiced with either a product of Group I or a product of Group II.  
Inventions of Groups III-V are directed to related processes.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed are distinct because they have a materially different design: Group III is drawn to a method of preparing a nickel oxide chip, whereas Groups IV and V are drawn to methods of using nickel oxide chips of different designs.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the inventions have acquired a separate status in the art in view of their different classification, as set forth above.  Furthermore, the inventions require a different field of search and employing different search queries.  Accordingly, non-coextensive searches of the patent and non-patent literature would be necessary.  In addition, the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Advisory of Rejoinder
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims.  Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Election of Species
Claims 1-14 are generic to the following disclosed patentably distinct species.  
The species election for each of (a) to (e) is required if any one of Group I-III or V is elected; and the species election for each of (a) to (d) is required if Group III is elected, which elected species altogether shall read on a single specific embodiment of the claimed chip or method:
(a)	a substrate, such as, for example, glass;
(b)	a method for forming a nickel thin film, such as, for example, chemical vapor deposition (CVD);
(c)	an annealing temperature and a predetermined time, such as, for example, 800 oC for 120 seconds; 
(d)	a thickness of a nickel oxide thin film and a thickness of a nickel thin film, such as, for example, 50 nm and 150 nm, respectively; and 
(e)	a bioprobe of the identified chemical structure, such as, for example, an antibody, and a mode of its modification, such as, for example, a His-tagged G protein.

Each of (a) to (e) encompasses a plurality of distinct species, and Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for each of (a)-(e) or a single grouping of patentably indistinct species reading altogether on a single specific embodiment of the claimed marker, reagent, test strip or method for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, Claims 1-14 are generic.
The species of each of (a)-(e) are independent or distinct because as disclosed the different species of each of (a)-(e) have mutually exclusive characteristics for each identified species.  In addition, the species of each of (a)-(e) are not obvious variants of each other based on the current record.  There is an examination and search burden for the patentably distinct species of each of (a)-(e) due to their mutually exclusive structural and/or physico-chemical characteristics.  The species of each of (a)-(e) require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of species for each of (a)-(e) or a grouping of patentably indistinct species for each of (a)-(e) to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GALINA M. YAKOVLEVA/
Primary Examiner, Art Unit 1641